Buchanan, Ch. J.,
delivered the opinion of the Court.
This was an action of trespass on the case, for the alleged violation by the defendant of a contract, or engagement by him, with the appellants, dated at Baltimore, the 30th of September, 1825, which is in thqse terms: “I hereby acknowledge to have received of Messrs. David Barnum <y Co., stage proprietors on the Washington and Baltimore road, $9,000, as a full compensation for the within named four teams and two coaches; and I bind myself to withdraw all my pretensions to any part of the said road, and I herewith deliver to the said company, the teams as they are at this instant on the road between this place and Washington, and further pledge myself not to be concerned, direct or indirect, in any line of stages in opposition to them.” This Is written on the back of a letter from the defendant to one of the appellants, containing proposals of sale, to which it refers by the expressions, “ for the within named four teams and coaches.”
It appears that an opposition line of stages was very soon afterwards set up: upon which the question arose, whether the circumstances under which that opposition line was set up and carried on, amounted to a violation by the defendant of his contract. A great deal of parol evidence was offered at the trial, on both sides, and the case comes up on two bills of exception, taken to the refusal of the Court to give the instructions prayed for by counsel for the appellants, and to the direction that was given to the jury in reference to the testimony. The direction given to the jury, is in these words: “ that there was no evidence in this cause, to show that the defendant had furnished the opposition line with credit, money, horses, or other means, in order the better to enable the owners of the opposition line to carry it on, but that the horses and other means were sold by defendant to said opposition line, if the jury believe the testimony in the cause; and that such sale, if the jury believe that the horses and other means were owned and left on the hands of defendant, at the time of the contract between *401plaintiffs and defendant, was no violation of the contract on the part of the defendant; and furthermore, that the letting Thompson have two horses, for and in consideration of the wintering of them, to he returned in the spring, — if the jury should believe the evidence, although the jury should believe they were occasionally run in the opposition line, was no violation of the contract, unless the jury should believe the said horses were purchased by defendant, with the view of assisting the opposition line, and that defendant let Thompson have them for that purpose.” This involves the coñstruction of the contract, and also the question whether the direction of the Court amounted to an invasion of the province of the jury. The whole of the evidence being set out in the first bill of exception, it is unnecessary here to state it particularly.
In construing this contract, we must endeavor to arrive at the meaning of the parties, by looking to the motives that led to it, and the object intended to be effected by it. The motive, then, of the appellants, who were stage proprietors on the Washington and Baltimore road, was manifestly to become sole proprietors of all the stages on that road, and to shut out all opposition; and to effect that object, the purchase of the interest of the defendant, in a line of stages then running on the same road, was made. And it cannot be believed, that with such an object in view, they would have made the purchase with any other understanding than that the defendant should, in good faith, not only not become interested in any opposition line, but that he would not in any manner aid or become instrumental in the setting up or carrying on an opposition line. If that was not the understanding and intention, the purchase was a very wild and unmeaning one, as there were many ways in which the defendant, without being concerned in interest, might be concerned or engaged in promoting and encouraging the setting up and carrying on an opposition line, to their prejudice, and to the total loss of the amount given for the immediate interest bought out. The purchase was *402not made for the purpose of throwing away, or giving to the defendant, $9,000, which would be the effect if he was at liberty and disposed so to act, immediately to lend his aid and patronage to the establishment of an opposition. But it was made for the purpose of shutting out all opposition, and securing to themselves the exclusive advantages of the road, so far at least as related in any manner to the defendant; to effect which object the concluding stipulation, “and further pledge myself not to be concerned, direct or indirect, in any line of stages in opposition to them,” would seem to have been introduced. The word indirect seems to us to have been used for the special purpose of guarding against any kind of interference by the defendant, in aiding or in any manner promoting, the establishment of, or carrying on, any opposition. Our construction therefore of the contract is, that the defendant could not, without violating • the contract, set up or carry on, or knowingly aid or inter-meddle, or in any way whatsoever, directly or indirectly, be concerned in setting up or carrying on any line of stages on that road, in opposition to the appellants; he was bought out for the purpose of being put entirely out of their way. Under any other construction, the word indirect would lose its office, and the object of the contract be defeated. Suppose the defendant immediately after the contract, had given all the horses and stages he owned to a son, for the express purpose of setting up an opposition line to the appellants, or (under feelings of resentment for some cause or other) to a stranger, for the same purpose, and with a view of injuring the appellants, or had given a premium to any one to set up such a line of opposition, can it be doubted that in either case he would have broken his contract. He had the same right to sell any horses or stages that he owned at the time of the contract, that he had to sell any other property to whom he pleased,.without intending that they should, or knowing that they were to be put to the purpose of setting up a line of opposition stages.. But he could not have sold them to any person, for the express purpose of *403being so used, without violating his contract; nor had he under his contract any right to loan or hire any of his horses to the owners of the opposition line, for the purpose of being used on .such line. And in the case of his hiring or lending any of his horses, to the owners of the opposition line, for the purpose of being used on such line, we do not perceive that it would make any difference whether they had belonged to him before, or whether they were purchased by him for that purpose, the breach of the contract consisting in his assisting the opposition line by letting the owners have them for that purpose.
It is our opinion, therefore, that if the defendant did furnish the owners of the opposition line with money, credit, or other means, for the purpose of enabling them to establish and carry on that line; and that the means so furnished, did enable them to establish and carry it on; and that they could not have established or carried it on without such means, so furnished by the defendant; or that he did furnish them with money, credit, horses, or any other means, for the purpose of enabling them the better to establish or carry on that line; and that such means did enable them the better to establish or carry it on, the appellants were entitled to recover, and that there was legal and competent evidence in the cause, tending to prove either of those propositions, which ought to have been submitted, to the jury for their decision upon its effect. The general rule being, that where there is any legal admissible evidence, tending to prove the issue, the effect of that evidence is solely for the consideration of the jury. Though we have said the testimony taken at the trial, ought to have been left to the jury, as tending to prove the issue on the part of the appellants, we wish to bo distinctly understood as intending to express no opinion touching the effect of that evidence, further than that it was fit to be left to the jury for their consideration, to pass for whatever it was worth, and have therefore intentionally avoided commenting on any part of it, to show in what it tended to prove the issue, or any *404material fact in the cause. There seems to be an impression at the bar, that this Court has held the measure and quantity of proof to he a question of law, and the case of Davis vs. Davis, et al. 7 Harr. and Johns. 36, is commonly relied upon in support of that doctrine. We by no means mean to shake the authority of that case, but think it has been misunderstood. When there is no evidence applicable to the issue, or tending to prove any material fact, a total failure of evidence, the Court will direct the jury accordingly; and that we conceive to be the doctrine of Davis vs. Davis, et al. The expressions used, are intended to be applicable to the facts of that case; and so applied, they are not, we apprehend, opposed to the principle here asserted, that if there be any evidence tending to the proof of the issue, however weak, it ought to be submitted to the consideration of- the jury. Under this view of the subject, we dissent from the opinion of the Court below, on both bills of exception, and-we 'think the direction of the Court, that there was no evidence in the cause to show that the defendant had furnished the opposition line with credit, money, horses, or other means, in order the better to enable the owners of that line to carry it on, was an invasion of the province of the jury, to whom that question ought, upon the evidence, to have been left.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED.